782 N.W.2d 503 (2010)
Irene M. BROWN and Gary N. Brown, Plaintiffs-Appellees,
v.
TAUBMAN COMPANY, L.L.C., Southeast Service Corporation, d/b/a SSC Service Solutions, and IPC International Corporation, Defendants-Appellants.
Docket No. 140385. COA No. 283521.
Supreme Court of Michigan.
June 3, 2010.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the September 24, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address (1) whether indicia of a potentially slippery condition are sufficient to make so-called "black ice" open and obvious, as explained in Slaughter v. Blarney Castle Oil Co., 281 Mich.App. 474, 760 N.W.2d 287 (2008); and (2) if so, whether the Court of Appeals erred by concluding that these indicia could be counteracted by the plaintiffs own representations about weather conditions on the date of her fall, thereby creating a question of fact about whether the alleged hazard was open and obvious. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.